Citation Nr: 0110675	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-11 313	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation of lumbosacral strain 
and postoperative residuals of lumbar fusion for spondylosis 
and spondylolisthesis, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran requested a Travel Board hearing when he 
submitted his VA Form 9 in May 2000, but withdrew his request 
in writing the following month.  In August 2000, while 
submitting medical evidence, the veteran initially raised the 
issue of entitlement to service connection for eye and knee 
conditions.  These issues are appropriately referred to the 
RO for initial consideration.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

In October 1999, the veteran indicated that he no longer 
wished for DAV to represent him and that he had a private 
attorney.  DAV's power of attorney (POA) was accordingly 
revoked in October 1999.  A November 1999 letter from Paul A. 
Eckert, Attorney At Law, indicates that he was in the process 
of determining whether or not to handle the veteran's claim.  
The RO wrote the attorney acknowledging his representation of 
the veteran and requiring the veteran's written consent 
before he could be granted access to the veteran's claims 
folder.  In January 2000, the veteran and Mr. Eckert went to 
the RO to review the claims file.  The veteran requested a 
copy of his entire claims folder be mailed to him.  
Thereafter, in May 2000, the veteran submitted his VA Form 9 
through DAV and submitted medical evidence in August 2000, 
again through DAV.  Although the certification of appeal 
indicates that Mr. Eckert represents the veteran, there is no 
signed power of attorney for Mr. Eckert of record.  Moreover, 
while DAV has submitted the veteran's VA Form 9 and 
subsequent medical evidence with a waiver, the organization's 
power of attorney was revoked in October 1999, and a new one 
has not been filed.  In view of the foregoing, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran clarify whether he desires DAV, 
or another representative to represent 
him before the Board, or whether he 
desires no representation at all.  If the 
veteran selects DAV or another 
representative, the RO should ensure that 
such representation is designated in 
accordance with the procedures and 
requirements set forth in 38 C.F.R. § 
20.602 (with regard to representation by 
recognized organization) and 38 C.F.R. § 
20.603 (with regard to representation by 
an attorney at law).

2.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
REMAND status.  In taking this action, the Board implies no 
conclusion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




